GUIDRY, Judge.
Defendant, Leon D. Herried, was charged by bill of information with two counts of simple burglary in violation of La.R.S. 14:62; one count of theft in violation of La.R.S. 14:67; four counts of criminal damage to coin-operated devices in violation of La.R.S. 14:56.1; and one count of simple criminal damage to property in violation of La.R.S. 14:56. Pursuant to a plea bargain agreement, defendant pleaded guilty to the two simple burglary counts and the other six counts were dismissed. Defendant was sentenced to serve two years at hard labor on the first count and five years at hard labor on the second count, the sentences to run consecutively. The second sentence was suspended subject to the defendant being placed on supervised probation for a term of five years, the probation term to commence upon the defendant’s release from incarceration.
Defendant appealed and has perfected one assignment of error, i.e., that the sentence imposed is excessive. Defendant did not file a brief with this court; therefore, we consider this assignment of error to be abandoned. State v. Dewey, 408 So.2d 1255 (La.1982).
*588Pursuant to the mandate of La.C.Cr.P. Art. 920, we have carefully examined the pleadings and proceedings and, finding no errors patent on the face of the record, the defendant’s convictions and the sentences imposed are affirmed.
AFFIRMED.